 
 
IB 
Union Calendar No. 493
112th CONGRESS 2d Session 
H. R. 5961
[Report No. 112–682] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2012 
Mrs. Capito (for herself, Mr. Akin, Mr. Ross of Florida, Mr. Harris, Mr. Smith of Nebraska, Mr. Johnson of Ohio, Mr. Holden, Mr. Griffith of Virginia, Mr. Goodlatte, Mr. Thompson of Pennsylvania, Mr. Terry, and Mrs. Noem) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 20, 2012
Additional sponsors: Mr. Rehberg, Mr. Hastings of Washington, and Mr. Jones


September 20, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 19, 2012




A BILL 
To provide reasonable limits, control, and oversight over the Environmental Protection Agency’s use of aerial surveillance of America’s farmers. 
 

1.Short titleThis Act may be referred to as the Farmer’s Privacy Act of 2012.
2.Limitation on use of aerial surveillance
(a)Aerial surveillance restrictedSubject to subsection (b), in exercising any authority under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Administrator may not conduct aerial surveillance of agricultural land.
(b)ExceptionsThe Administrator may conduct aerial surveillance of agricultural land under the Federal Water Pollution Control Act if the Administrator—
(1)has obtained the voluntary written consent of the owner or operator of the land to be surveilled in accordance with section 3; or
(2)has obtained a certification of reasonable suspicion in accordance with section 4.
3.Voluntary written consent
(a)Consent requiredIn order to conduct aerial surveillance under section 2(b)(1), the Administrator shall obtain from the owner or operator of the land to be surveilled written consent to such surveillance.
(b)ContentsThe Administrator shall ensure that any written consent required under subsection (a)—
(1)specifies the period during which the consent is effective, which may not exceed one year;
(2)contains a specific description of the geographical area to be surveilled; and
(3)if requested by the owner or operator of the land to be surveilled, contains limitations on the days and times during which the surveillance may be conducted.
(c)Assurance of voluntary consentThe Administrator shall ensure that any written consent required under subsection (a) is granted voluntarily by the owner or operator of the land to be surveilled, and the Administrator may not threaten additional, more detailed, or more thorough inspections, or otherwise coerce or entice such owner or operator, in order to obtain such consent.
4.Certification of reasonable suspicion
(a)In generalIn order to conduct aerial surveillance under section 2(b)(2), the Administrator shall obtain a certification of reasonable suspicion from the United States District Court for the District of Columbia in accordance with this section.
(b)Certification requirementsThe court may issue to the Administrator a certification of reasonable suspicion if—
(1)the Administrator submits to the court an affidavit setting forth specific and articulable facts that would indicate to a reasonable person that a violation of the Federal Water Pollution Control Act exists in the area to be surveilled; and
(2)the court finds that the Administrator has shown reasonable suspicion that an owner or operator of agricultural land in the area to be surveilled has violated the Federal Water Pollution Control Act.
5.Disclosure of information
(a)In generalExcept as provided in subsection (c), or for the purposes of an investigation or prosecution by the Administrator as described in section 6, the Administrator may not disclose information collected through aerial surveillance conducted under section 2(b).
(b)Applicability of FOIASection 552 of title 5, United States Code, shall not apply to any information collected through aerial surveillance conducted under section 2(b) of this Act.
(c)Right to petitionThe owner or operator of land surveilled under this Act has the right to petition for copies of the information collected through such surveillance.
6.Destruction of informationThe Administrator shall destroy information collected through aerial surveillance conducted under section 2(b) not later than 30 days after collection, unless the information is pertinent to an active investigation or prosecution by the Administrator. 
7.Rule of constructionNothing in this Act shall be interpreted as expanding the power of the Administrator to inspect, monitor, or conduct surveillance of agricultural lands pursuant to the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or any other Federal law.
8.DefinitionsIn this Act:
(1)Aerial surveillanceThe term aerial surveillance means any surveillance from the air, including—
(A)surveillance conducted from manned or unmanned aircraft; or
(B)the use of aerial or satellite images, regardless of whether the images are publicly available.
(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency, or in the case of an action taken pursuant to a permit program approved under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342), the head of the State agency administering the program.
(3)Agricultural landThe term agricultural land means land used primarily for agricultural production, including cropland, grassland, prairie land, improved pastureland, rangeland, cropped woodland, marshes, reclaimed land, fish or other aquatic species habitat, and land used for agro-forestry or the production of livestock.
(4)CourtThe term court means the United States District Court for the District of Columbia.
 

September 20, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
